DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 11, 2022 has been considered by the examiner.

Response to Amendment
The Examiner acknowledges the amended claims filed on July 11, 2022.  Claim 1 has been canceled.  Claims 2-11 have been newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deguchi, US 2008/0303592 A1.
Regarding claim 2, Deguchi discloses a semiconductor device (Fig. 7) comprising:
a comparison circuit (Fig. 7; ¶ 0111) comprising:
a differential input circuit comprising a first transistor (MN13) and a second transistor (MN14), wherein the first transistor and the second transistor each comprises a first gate and a second gate (See fig. 7), wherein a first input terminal of the comparison circuit is electrically connected to one of the first gate and the second gate of the first transistor (Note that Vrefn is connected to a gate of transistor MN13), wherein a second input terminal of the comparison circuit is electrically connected to the first gate of the second transistor (Note that Vinn is connected to a gate of transistor MN14 (¶ 0111-0117, 0120)), and
wherein an output terminal (Voutp) of the comparison circuit is electrically connected to one of a source and a drain of the second transistor (Note in fig. 7, that Voutp is connected to the drain of transistor MN14 (¶ 0117, 0121)).

Regarding claim 3, Deguchi discloses that a reference voltage (Vrefn) is input to the first input terminal (Note that Vrefn is connected to a gate of transistor MN13 (¶ 0111-0117, 0120)), and wherein a negative voltage is input to the second input terminal (Note that Vinn is connected to a gate of transistor MN14 (¶ 0111-0117, 0120)).

Regarding claim 4, Deguchi discloses that a channel formation region of each of the first transistor and the second transistor comprises a metal oxide (Note that Deguchi discloses the use of (negative Metal Oxide Semiconductor) NMOS transistors ¶ 0112)).

Regarding claim 5, Deguchi discloses that the comparison circuit is a dynamic comparison circuit (Note that a switch 8 in the comparator is controlled by a clock in each differential amplifier stage as shown in fig. 8 (¶ 0138-0139)), and wherein the differential input circuit includes a latch circuit (63 in fig. 4).

Regarding claim 11, Deguchi discloses a semiconductor device (Fig. 7) comprising:
a comparison circuit comprising a differential input circuit (See fig. 7), wherein the comparison circuit is configured to compare a negative voltage and a negative reference voltage (Note that negative voltage Vinn is connected to a gate of transistor MN14 and negative voltage reference Vrefn is connected to transistor MN13 as shown in fig. 7 (¶ 0111-0117, 0120)).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partow, US 2006/0202721 A1.
Regarding claim 2, Partow discloses a semiconductor device (Fig. 1) comprising:
a comparison circuit (Fig. 1) comprising:
a differential input circuit comprising a first transistor (P2) and a second transistor (P3), wherein the first transistor and the second transistor each comprises a first gate and a second gate (bulk terminals) (See fig. 1; ¶ 0014), wherein a first input terminal (VIN1) of the comparison circuit is electrically connected to one of the first gate and the second gate of the first transistor (Note that VIN1 is connected to a gate of the transistor P2), wherein a second input terminal (VIN2) of the comparison circuit is electrically connected to the first gate of the second transistor (Note that VIN2 is connected to a gate of the transistor P3), and
wherein an output terminal (OUT2) of the comparison circuit is electrically connected to one of a source and a drain of the second transistor (Note that OUT2 is connected to the drain of transistor P3; ¶ 0013-0016).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,457,167 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 11, claim 11 recites:
A semiconductor device comprising (See “A semiconductor device” in claim 8 of the patent):
a comparison circuit comprising a differential input circuit (See “A comparison circuit comprising: a first input terminal; a second input terminal; a first output terminal; and a differential input circuit comprising a differential pair of a first n-channel transistor and a second n-channel transistor each comprising a gate and a backgate” in claim 1 of the patent), wherein the comparison circuit is configured to compare a negative voltage and a negative reference voltage (See “wherein the comparison circuit compares a negative voltage and a negative reference voltage and outputs a first output voltage from the first output terminal in response to a comparison result” in claim 1 of the patent).  Claim 1 of the patent provide further details of the comparison circuit structure.  Also claim 8 provide limitations directed to a semiconductor device.  Thus, claim 11 is a broader recitation for the invention claimed in claim 1 of the patent.

Claims 2-5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 8 of U.S. Patent No. 11,457,167 B2 in view of Deguchi, US 2008/0303592 A1.
Regarding claim 2, claim 2 recites:
A semiconductor device comprising (See “A semiconductor device” in claim 8 of the patent):
a comparison circuit comprising (See “A comparison circuit comprising: a first input terminal; a second input terminal; a first output terminal; and a differential input circuit comprising a differential pair of a first n-channel transistor and a second n-channel transistor each comprising a gate and a backgate” in claim 1 of the patent):
a differential input circuit comprising a first transistor and a second transistor , wherein the first transistor and the second transistor each comprises a first gate and a second gate (See “A comparison circuit comprising: a first input terminal; a second input terminal; a first output terminal; and a differential input circuit comprising a differential pair of a first n-channel transistor and a second n-channel transistor each comprising a gate and a backgate” in claim 1 of the patent), wherein a first input terminal of the comparison circuit is electrically connected to one of the first gate and the second gate of the first transistor, wherein a second input terminal of the comparison circuit is electrically connected to the first gate of the second transistor (See “wherein the first input terminal is electrically connected to the other of the gate and the backgate of the first n-channel transistor, wherein the second input terminal is electrically connected to one of the gate and the backgate of the second n-channel transistor” in claim 1 of the patent).
Claims 1 and 8 of the patent fail to teach that an output terminal of the comparison circuit is electrically connected to one of a source and a drain of the second transistor.
However, Deguchi discloses a semiconductor device (Fig. 7) comprising:
a comparison circuit (Fig. 7; ¶ 0111) comprising:
a differential input circuit comprising a first transistor (MN13) and a second transistor (MN14), wherein the first transistor and the second transistor each comprises a first gate and a second gate (See fig. 7), wherein a first input terminal of the comparison circuit is electrically connected to one of the first gate and the second gate of the first transistor (Note that Vrefn is connected to a gate of transistor MN13), wherein a second input terminal of the comparison circuit is electrically connected to the first gate of the second transistor (Note that Vinn is connected to a gate of transistor MN14 (¶ 0111-0117, 0120)), and
wherein an output terminal (Voutp) of the comparison circuit is electrically connected to one of a source and a drain of the second transistor (Note in fig. 7, that Voutp is connected to the drain of transistor MN14 (¶ 0117, 0121)).
Thus, after considering the teaching of Deguchi, it would have been obvious to one of an ordinary skill in the art, before the effective filing date of the present application, to have an output terminal of the comparison circuit electrically connected to one of a source and a drain of the second transistor.  The motivation to do so would have been to allow obtaining a difference between the input and reference at high speed as suggested in Deguchi (¶ 0131-0133).

Regarding claim 3, claim 3 recites:
The semiconductor device according to claim 2, wherein a reference voltage is input to the first input terminal (See “wherein the comparison circuit compares a negative voltage and a negative reference voltage and outputs a first output voltage from the first output terminal in response to a comparison result, wherein the negative voltage is input to the first input terminal, wherein a positive reference voltage is input to the second input terminal” in claim 1 of the patent), and
wherein a negative voltage is input to the second input terminal (See “wherein the comparison circuit compares a negative voltage and a negative reference voltage and outputs a first output voltage from the first output terminal in response to a comparison result, wherein the negative voltage is input to the first input terminal, wherein a positive reference voltage is input to the second input terminal” in claim 1 of the patent).

Regarding claim 4, limitations of claim 4 are present in claim 6 of the patent.

Regarding claim 5, limitations of claim 5 are present in claim 7 of the patent.

Allowable Subject Matter
Claims 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the main reason for indication of allowance is because in the prior art of record, Deguchi discloses a semiconductor device (Fig. 7) comprising: a comparison circuit (Fig. 7; ¶ 0111) comprising: a differential input circuit comprising a first transistor (MN13) and a second transistor (MN14), wherein the first transistor and the second transistor each comprises a first gate and a second gate (See fig. 7), wherein a first input terminal of the comparison circuit is electrically connected to one of the first gate and the second gate of the first transistor (Note that Vrefn is connected to a gate of transistor MN13), wherein a second input terminal of the comparison circuit is electrically connected to the first gate of the second transistor (Note that Vinn is connected to a gate of transistor MN14 (¶ 0111-0117, 0120)), wherein an output (Voutp) terminal of the comparison circuit is electrically connected to one of a source and a drain of the second transistor (Note in fig. 7, that Voutp is connected to the drain of transistor MN14 (¶ 0117, 0121)).  Also, Partow discloses a semiconductor device (Fig. 1) comprising: a comparison circuit ((Fig. 1) comprising: a differential input circuit comprising a first transistor (P2) and a second transistor (P3), wherein the first transistor and the second transistor each comprises a first gate and a second gate (bulk terminal) (See fig. 1; ¶ 0014), wherein a first input terminal (VIN1) of the comparison circuit is electrically connected to one of the first gate and the second gate of the first transistor (Note that VIN1 is connected to a gate of the transistor P2), wherein a second input terminal (VIN2) of the comparison circuit is electrically connected to the first gate of the second transistor (Note that VIN2 is connected to a gate of the transistor P3), wherein an output (OUT2) terminal of the comparison circuit is electrically connected to one of a source and a drain of the second transistor (Note that OUT2 is connected to the drain of transistor P3; ¶ 0013-0016).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest that a first power supply line is electrically connected to the other of the first gate and the second gate of the first transistor, wherein a second power supply line is electrically connected to the second gate of the second transistor, and wherein a first power supply voltage supplied to the first power supply line and a second power supply voltage supplied to the second power supply line are different from each other as claimed.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
October 5, 2022